Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 1 of 10 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

 WALLY ROSARIO,                      )
                                     )
       Plaintiff,                    )
                                     )
 v.                                  )                Civil Case No.:
                                     )
 WAL-MARK CONTRACTING                )
 GROUP, LLC                          )
                                     )
       Defendant.                    )
 ____________________________________/

         PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff WALLY ROSARIO (“Plaintiff” or “Rosario”), files his

 Complaint    against   Defendant,      WAL-MARK       CONTRACTING          GROUP,      LLC

 (“Defendant” or “WAL-MARK”), and in support she states the following:

                               NATURE OF THE CLAIMS

        1.      This is an action for monetary damages, pursuant to Title I of the Americans

 with Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”) and the

 Florida Civil Rights Act of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”), to redress

 Defendant’s unlawful employment practices against Plaintiff including Defendant’s

 unlawful discrimination, harassment, retaliation against Plaintiff because of his disability

 leading to his unlawful termination.




                                              1
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 2 of 10 PageID 2




                               JURISDICTION AND VENUE

        2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§

 1331 and 1343, as this action involves federal questions regarding deprivation of Plaintiff’s

 civil rights under the ADA.

        3.      This Court has supplemental jurisdiction over Plaintiff’s related claims

 arising under state law pursuant to 28 U.S.C. §1367(a).

        4.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) because a

 substantial part of the events or omissions giving rise to this action, including Defendant’s

 unlawful employment practices alleged herein, occurred in this District.

                                       THE PARTIES

        5.      Plaintiff, Rosario is a citizen of the United States, and is and was at all times

 material, a resident of the State of Florida, residing in Manatee County, Florida.

        6.      Defendant, Wal-Mark, is a Foreign Limited Liability Company with its

 principal place of business in Tampa, Florida.

        7.      Defendant does business in this judicial district at 4016 Sun City Center

 Blvd, Sun City Center, Florida 33573.

        8.      Defendant is an employer as defined by the laws under which this action is

 brought and employs the requisite number of employees.

                           PROCEDURAL REQUIREMENTS

        9.      Plaintiff has complied with all statutory prerequisites to filing this action.

        10.     On March 20, 2020, Plaintiff timely dual-filed a claim with the Equal

 Employment Opportunity Commission (“EEOC”) and the Florida Commission on Human



                                               2
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 3 of 10 PageID 3




 Relations (“FCHR”), against Defendant, satisfying the requirements of 42 U.S.C. § 2000e-

 5(b) and (e), based on disability and retaliation.

        11.     Plaintiff’s EEOC Charge was filed within three hundred days after the

 alleged unlawful employment practices.

        12.     On September 14, 2020 the EEOC issued to Plaintiff his Notice of Right to

 Sue.

        13.     On September 22, 2020, Plaintiff received the Notice of Right to Sue.

        14.     This Complaint was filed within ninety days following Plaintiff’s receipt of

 the EEOC’s Notice of Right to Sue.

                                FACTUAL ALLEGATIONS

        15.     Plaintiff began his employment with Defendant in 2001. Prior to his

 unlawful termination, Plaintiff was working on a construction project at South Bay

 Hospital.

        16.     Plaintiff is a disabled male.

        17.     At all times relevant to this action, Plaintiff was a qualified individual with

 a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

 of being disabled, and/or is perceived as being disabled by Defendant.

        18.     At all times relevant to this action Plaintiff was able to perform the essential

 functions of his job with or without accommodations.

        19.     Plaintiff suffered from a sprained leg, which is a physical condition that

 substantially impaired his major life functions of walking and driving. Plaintiff also suffers




                                                3
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 4 of 10 PageID 4




 from Atrial Fibrillation, which is a physical condition that substantially limits his major

 life function of proper cardiac function and can be fatal.

        20.     Defendant knew about Plaintiff’s Atrial Fibrillation because Plaintiff

 previously had surgery due to this disability while employed with Defendant.

        21.     On February 11, 2020, Plaintiff’s leg inexplicably locked while he was on

 the jobsite, South Bay Hospital. Plaintiff was in extreme pain and barely able to move.

 Plaintiff began experiencing heart palpitations and feared that the stress from the pain

 would trigger a full medical episode due to his Atrial Fibrillation. Plaintiff required

 emergency medical attention.

        22.     A Foreman on the job site, Hector Ambert, assisted Plaintiff into the South

 Bay Hospital emergency room that was feet away because Plaintiff was unable to walk.

 After being treated, Plaintiff further notified Luis Delgado, Safety Supervisor and Mike

 Besecker, Supervisor about his injury.

        23.     Permitting Plaintiff to obtain immediate medical assistance at the South Bay

 Hospital emergency room that was feet away instead of requiring Plaintiff to go to a

 Nursing Clinic that was 48 miles away while unable to walk or drive would have been a

 reasonable accommodation.

        24.     On February 13, 2020, Plaintiff went to Defendant’s Worker’s

 Compensation Nursing Clinic. The doctor placed Plaintiff on restrictions to not kneel,

 squat, twist, or climb ladders.




                                               4
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 5 of 10 PageID 5




        25.     Defendant also ordered Plaintiff to undergo additional testing and provided

 Plaintiff documentation for the same. Plaintiff took the documentation to Quest and

 underwent the testing Defendant ordered.

        26.     On February 17, 2020, Plaintiff had a follow up appointment with the

 Nursing Clinic.

        27.     Without further engagement in the interactive process and because of his

 disability on February 18, 2020, Defendant terminated Plaintiff under the pretext.

        28.     Defendant subjected Plaintiff to disparate treatment and failed to

 accommodate Plaintiff by terminating Plaintiff for seeking emergency medical attention

 during a medical emergency.

        29.     Plaintiff has been damaged by Defendant’s illegal conduct.

        30.     Plaintiff has had to retain the services of undersigned counsel and has

 agreed to pay said counsel reasonable attorneys’ fees.

                                       Count I:
                    Disability Based Discrimination under the ADA

        31.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in Paragraphs 1-30 above.

        32.     At all times relevant to this action, Plaintiff was a qualified individual with

 a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

 of being disabled, and/or is perceived as being disabled by Defendant.

        33.     Plaintiff was able to perform the essential functions of his job at the time of

 his unlawful termination.




                                              5
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 6 of 10 PageID 6




        34.     Defendant is prohibited under the ADA from discriminating against

 Plaintiff because of his disability with regard to discharge, employee compensation, and

 other terms, conditions, and privileges of employment.

        35.     Defendant violated the ADA by unlawfully terminating and discriminating

 against Plaintiff based on his disability.

        36.     As a direct and proximate result of Defendant’s unlawful and discriminatory

 conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages,

 lost benefits, as well as severe mental anguish and emotional distress, including but not

 limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

 and self-confidence, and emotional pain and suffering, for which he is entitled to an award

 of monetary damages and other relief.

        37.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

 damages.

                                        Count II:
                         Failure to Accommodate under the ADA

        38.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in Paragraphs 1-30 above.

        39.     At all times relevant to this action, Plaintiff was a qualified individual with

 a disability within the meaning of the ADA. Plaintiff has an actual disability, has a record

 of being disabled, and/or is perceived as being disabled by Defendant.

        40.     Plaintiff was able to perform the essential functions of his job at the time of

 his unlawful termination.


                                              6
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 7 of 10 PageID 7




        41.     Defendant is required to engage in the interactive process and reasonably

 accommodate Plaintiff.

        42.     Defendant violated the ADA by failing to engage in the interactive process

 and reasonably accommodate Plaintiff.

        43.     As a direct and proximate result of Defendant’s unlawful and discriminatory

 conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages,

 lost benefits, as well as severe mental anguish and emotional distress, including but not

 limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

 and self-confidence, and emotional pain and suffering, for which he is entitled to an award

 of monetary damages and other relief.

        44.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

 damages.


                                    Count III:
               Handicap Based Discrimination in Violation of the FCRA

        45.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in paragraphs 1-30 above.

        46.     Plaintiff was a qualified individual with a handicap under the meaning of

 the FCRA.

        47.     Defendant is prohibited under the FCRA from discriminating against

 Plaintiff because of his handicap with regard to discharge, employee compensation, and

 other terms, conditions, and privileges of employment.




                                              7
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 8 of 10 PageID 8




        48.     Defendant violated the FCRA by unlawfully terminating and discriminating

 against Plaintiff based on his handicap.

        49.     Defendant intentionally discriminated against Plaintiff on the basis of his

 handicap.

        50.     As a direct and proximate result of Defendant’s unlawful and discriminatory

 conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well

 as severe mental anguish and emotional distress, including but not limited to depression,

 humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-confidence,

 and emotional pain and suffering, for which Plaintiff is entitled to an award of monetary

 damages and other relief.

        51.     Defendant’s unlawful conduct in violation of the FCRA was outrageous,

 malicious, was intended to injure Plaintiff, and was done with conscious disregard of

 Plaintiff’s civil rights, entitling Plaintiff to an award of exemplary and or punitive damages.

                                      Count IV:
                    Failure to Accommodate in Violation of the FCRA

        52.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations

 stated in Paragraphs 1-30 above.

        53.     At all times relevant to this action, Plaintiff was a qualified individual with

 a disability within the meaning of the FCRA. Plaintiff has an actual disability, has a record

 of being disabled, and/or is perceived as being disabled by Defendant.

        54.     Plaintiff was able to perform the essential functions of his job at the time of

 his unlawful termination.




                                               8
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 9 of 10 PageID 9




        55.     Defendant is required to engage in the interactive process and reasonably

 accommodate Plaintiff.

        56.     Defendant violated the FCRA by failing to engage in the interactive process

 and reasonably accommodate Plaintiff.

        57.     As a direct and proximate result of Defendant’s unlawful and discriminatory

 conduct in violation of FCRA, Plaintiff has suffered and continues to suffer, lost wages,

 lost benefits, as well as severe mental anguish and emotional distress, including but not

 limited to depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem

 and self-confidence, and emotional pain and suffering, for which he is entitled to an award

 of monetary damages and other relief.


        58.     Defendant has engaged in discriminatory practices with malice and reckless

 indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

 damages.

                                 PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests this Honorable Court:

        a)      Enter judgment requiring Defendant to pay back wages and back benefits

 found to be due and owing at the time of trial, front-pay, compensatory damages, including

 emotional distress damages, in the amount to be proved at trial, punitive damages, and

 prejudgment interest thereon;

        b)      Granting Plaintiff costs and an award of reasonable attorneys’ fees

 (including expert witness fees); and

        c)      Award any other and further relief as this Court deems just and proper.



                                              9
Case 8:20-cv-02957-SCB-AEP Document 1 Filed 12/11/20 Page 10 of 10 PageID 10




                                      JURY DEMAND


        Plaintiff hereby requests a trial by jury on all triable issues herein.

                                                Respectfully Submitted:

                                                /s/ Zane A. Herman
                                                Zane A. Herman
                                                Florida Bar No.: 120106
                                                Spielberger Law Group
                                                4890 W. Kennedy Blvd., Suite 950
                                                Tampa, Florida 33609
                                                T: (800) 965-1570 ext. 105
                                                F: (866) 580-7499
                                                zane.herman@spielbergerlawgroup.com

                                                Counsel for Plaintiff




                                               10
